t c memo united_states tax_court john m and thelma smoll petitioners v commissioner of internal revenue respondent docket nos filed date john m and thelma smoll pro sese a gary begun and elizabeth procter for respondent david b carter jr petitioned the court on behalf of petitioners but was permitted to withdraw on date prior to trial memorandum opinion2 laro judge these cases were consolidated for purposes of trial briefing and opinion in a notice_of_deficiency dated date respondent determined the following deficiencies and additions to tax with respect to john m smoll’s petitioner’s and federal income taxes year additions to tax sec_6651 tax dollar_figure dollar_figure big_number big_number big_number sec_6654 dollar_figure big_number big_number big_number in a second notice_of_deficiency dated date respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ and federal income taxes tax_year dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number penalty sec_6663 dollar_figure big_number respondent filed a motion to dismiss this case for lack of prosecution and we are left to decide the propriety of we found the facts of this case from matter that was deemed stipulated under rule f and from testimony that was elicited at trial for convenience we have incorporated our findings_of_fact with our opinion section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded when their petitions were filed petitioners resided in sturgis michigan respondent’s determinations of the additions to tax and penalties we sustain those determinations in full i background petitioners were previously before the court for taxable years and in the cases of god’s helping hands living estate plan trust john m thelma smoll trustees v commissioner docket no and john m thelma smoll trustees v commissioner docket no those cases were resolved with a closing_agreement on final_determination covering specific matters closing_agreement that litigation involved a dispute between the parties as to whether god’s helping hands living estate plan trust should be recognized for federal_income_tax purposes god’s helping hands living estate plan trust had been established by petitioners and purported to operate a farming_business holding title to the smoll family residence vehicles and other personal assets along with deducting the personal living_expenses of the taxpayers the closing_agreement provided the following now it is hereby determined and agreed for federal_income_tax purposes that the god’s helping hands living estate plan shall be disregarded for federal_income_tax purposes change in the manner in which they transacted their the taxpayers agree that there was no substantial at trial the court informed the parties that it would grant respondent’s motion with respect to the deficiencies in federal_income_tax the taxpayers agree that all income expenses the taxpayers agree that the trusts are alter egos business and personal matters before and after the formation of the trust of themselves and that all assets held in the name of the trust are the assets of the taxpayers deductions and credits as allowed under the internal_revenue_code will be reported on the individual returns of the taxpayers for taxable years and and for all subsequent years emphasis added taxes civil penalties and interests on those individual returns which may arise because of the non- recognition of the trust arrangement the taxpayers will be liable for any additional despite entering into the agreement petitioners continued to use the trust in and and failed to report the income expenses deductions and credits on their individual returns for those years which returns they filed after the time permitted by law petitioner did not file a federal_income_tax return for and petitioners underpaid their income_tax for and petitioner underpaid his income_tax for and petitioners were uncooperative during the audit process and respondent had to engage in summons enforcement on date the court pursuant to rule f granted respondent’s motion to show cause why proposed facts should not be accepted as established and made that order absolute after petitioners failed to file a response as ordered ii discussion additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 reasonable_cause requires petitioners to demonstrate that they exercised ordinary business care and prudence and nevertheless were unable to file their and federal_income_tax returns by the due_date 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners stipulated they did not file tax returns for and within the time required_by_law respondent has thus satisfied his burden of production with regard to the sec_6651 addition_to_tax see higbee v commissioner supra petitioners have neither offered an explanation for their failure_to_file nor produced evidence to establish any reasonable_cause for their failure_to_file the returns we sustain respondent’s determination of the addition_to_tax under sec_6651 additions to tax under sec_6654 respondent determined that petitioner underpaid his estimated income_tax and is liable for an addition_to_tax under sec_6654 for and where payments of tax either through withholding or by making estimated_tax payments do not equal the percentage of the total liability required under the statute imposition of an addition_to_tax under sec_6654 is automatic absent a showing that the taxpayer has met one of the exceptions contained therein see 91_tc_874 because petitioner has not shown that any of the exceptions apply we sustain respondent’s determination on this issue additions to tax and penalty under sec_6651 and sec_6663 sec_6651 imposes an addition_to_tax of up to percent of the amount required to be shown on the tax_return when the failure_to_file a federal_income_tax return is due to fraud sec_6663 imposes a 75-percent penalty on the portion of any underpayment due to fraud because these sections are construed similarly as to a determination of a fraudulent intent we consolidate our discussion of respondent’s fraud determinations see 102_tc_632 see also temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir to establish fraud the commissioner must show by clear_and_convincing evidence that there is an underpayment and that a portion of the underpayment is attributable to fraud see sec_7454 rule b 958_f2d_684 6th cir affg and remanding tcmemo_1990_655 92_tc_661 if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except to the extent the taxpayer establishes otherwise see sec_6663 hagaman v commissioner supra pincite marretta v commissioner tcmemo_2004_128 affd 168_fedappx_528 3d cir the existence of fraud is a question of fact established by consideration of the entire record petzoldt v commissioner supra pincite fraud is established through proof that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax recklitis v commissioner supra pincite see also hagaman v commissioner supra pincite because direct proof of fraud is seldom available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 909_f2d_915 6th cir petzoldt v commissioner supra pincite courts have recognized numerous indicia of fraud including a pattern of underreporting income the maintenance of inadequate records the giving of implausible or inconsistent explanations of behavior and the establishment of a pattern of inaction and delay during pretrial and trial proceedings 317_us_492 39_f3d_658 6th cir affg and remanding on other grounds tcmemo_1992_ although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite at trial and by facts deemed stipulated respondent established by clear_and_convincing evidence that petitioners understated their and federal_income_tax with the intent to commit fraud and that petitioner failed to file his and returns with the same intent see sec_6651 sec_6663 petzoldt v commissioner supra pincite petitioners have a pattern of failing to file tax returns and understating their income when they do file income_tax returns petitioners also failed to maintain adequate_records or cooperate we also note that the record establishes clearly and convincingly that petitioner had an underpayment for and with respondent and they consistently provided respondent’s representatives with implausible or inconsistent explanations for their behavior see 796_f2d_303 9th cir stating that the failure to report income maintain adequate_records and cooperate with the commissioner are badges_of_fraud from which fraudulent intent may be inferred affg tcmemo_1984_601 petitioners conducted transactions in cash during the years at issue and failed to substantiate the sources of their cash their failure to classify their cash transactions and expenses in a manner consistent with applicable law for the taxable years at issue was fraudulent with the intent to evade tax accordingly petitioner is liable for the f addition_to_tax and petitioners are both liable for the sec_6663 penalty to reflect the foregoing an order of dismissal and decisions will be entered for respondent
